Citation Nr: 1742432	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  16-42 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an effective date earlier than July 21, 2008, for the award of service connection for sciatic radiculopathy of the right lower extremity, as secondary to degenerative joint disease of the thoracolumbar spine ("lumbar spine disability").

(The claim for service connection for an acquired psychiatric disorder is addressed in a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1979 and from November 1984 to March 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which granted service connection for sciatic radiculopathy of the right lower extremity as secondary to service-connected degenerative joint disease of the thoracolumbar spine, assigning a 10 percent rating effective date of July 21, 2008.

The Veteran was granted service connection for a lumbar spine disability in a September 1986 rating decision.  In September 1994, the Veteran requested a rating in excess of 40 percent for his lumbar spine disability, which was denied by the Board in February 1999.  The Veteran appealed the issue to the United States Court of Appeals for Veterans Claims (Court).  In a September 1999 Order, the Court granted the parties' Joint Motion for Remand (JMR), which asserted that remand was necessary, in part, to determine whether any neurological impairment of the right lower extremity was due to the service-connected lumbar spine disability.  In an April 2000 remand, the Board noted two separate issues on appeal:  (1) entitlement to an increased rating for the lumbar spine disability; and (2) entitlement to service connection for lumbosacral disc syndrome.  In December 2014, during the pendency of the appeals, the RO granted service connection for sciatic radiculopathy of the right lower extremity as secondary to the service-connected lumbar spine disability, effective July 21, 2008.  The Veteran timely appealed the issue of the effective date.  

The Board notes that the issue of entitlement to an extraschedular rating in excess of 40 percent for the lumbar spine disability was remanded by the Board in August 2010.  The issue has not yet been recertified to the Board and is therefore not presently before the Board.  The AOJ should complete any outstanding action required and recertify the issue to the Board. 

Finally, the Board notes that the Veteran has different representatives on the issue of an earlier effective date for the award of service connection for radiculopathy of the right lower extremity.  When the Veteran initiated the request for an increased rating for the lumbar spine disability, his representative was Disabled American Veterans (DAV).  When he appealed the increased rating issue to the Court in 1999, he was represented by Daniel Krasnegor, Attorney at Law.  In January 2000, when the issue had been returned to the Board, Mr. Krasnegor indicated that he was representing the Veteran in his appeal for entitlement to an increased rating for the lumbar spine disability.  Mr. Krasnegor remained the Veteran's representative through the August 2010 Board decision and remand.  

In June 2011, when the Veteran filed a claim for service connection for depression, he appointed Michael Kelley, Attorney at Law, as his representative with "no limitation."  

In December 2011, Mr. Krasnegor submitted VA Form 21-22a, Appointment of Individual as Claimant's Representative, indicating that he was representing the Veteran on the issue of an increased rating for the lumbar spine disability, to include all downstream issues (which included initial ratings, effective dates, extraschedular ratings, and entitlement to a TDIU).  

In January 2012, Mr. Kelley submitted VA Form 21-22a, indicating that he was the Veteran's representative with "no limitation."  

In December 2015, after service connection for sciatic radiculopathy of the right lower extremity and entitlement to a TDIU had been granted by the RO as downstream issues from the claim for an increased rating for the lumbar spine disability, attorney fees were paid to Mr. Kelley.  

In January 2016, Mr. Krasnegor submitted a letter indicating that the Veteran did not intend for Mr. Kelley to represent him on the lumbar spine disability or any downstream issues thereof, and also submitted a VA Form 21-22a indicating that he represented the Veteran on the lumbar spine disability and any downstream issues.  

In November 2016, another VA Form 21-22a was submitted, indicating that Mr. Kelley was representing the Veteran with no limitations of representation.

The Veteran testified at a videoconference hearing before the undersigned in November 2016 with Mr. Kelley as his representative, and a transcript of that hearing is of record.  

In December 2016, Mr. Krasnegor submitted the most recent and current VA Form 21-22a, reiterating his representation of the Veteran on the issue of an increased rating for the lumbar spine disability and any downstream issues thereof, including the effective date of the award of service connection for radiculopathy of the right lower extremity.


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for a lumbar spine disability, claimed as back condition, in June 1986, which was granted in a September 1986 rating decision.

2.  The Veteran filed a claim for an increased rating for his service-connected lumbar spine disability in September 1994.

3.  Service connection for sciatic radiculopathy of the right lower extremity was granted in a December 2014 rating decision, effective July 21, 2008, as part of the appeal for an increased rating for the lumbar spine disability.  

4.  The Veteran was diagnosed with radiculopathy of the right lower extremity, associated with his lumbar spine disability, on October 27, 1995.


CONCLUSION OF LAW

The criteria for entitlement to an effective date of October 27, 1995, but no earlier, for the grant of service connection for sciatic radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that right lower extremity radiculopathy has been present since 1986.  He asserts that the claim for service connection for sciatic radiculopathy of the right lower extremity was a part of his claim for an increased rating for his service-connected lumbar spine disability, and as such, entitled to an effective date that coincides with the date the increased rating claim was filed.  The increased rating claim was received at VA on September 16, 1994.  See the September 2016 VA Form 9 and accompanying statement.

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i). 

In this case, the Board finds that an effective date of October 27, 1995, for the grant of service connection for sciatic radiculopathy of the right lower extremity is warranted.

As discussed above in the Introduction, the Veteran separated from active service in March 1986, and was granted service connection for a lumbar spine disability in a September 1986 rating decision.  He did not perfect an appeal of the decision and it is final.  

In September 1994, the Veteran requested a rating in excess of 40 percent for his lumbar spine disability.  In December 2014, during the pendency of the appeal, the RO granted service connection for sciatic radiculopathy of the right lower extremity as secondary to the service-connected lumbar spine disability, effective July 21, 2008.  

At the time of the Veteran's grant of service connection for a lumbar spine disability in 1986, the evidence of record did not show that the Veteran had right lower extremity radiculopathy.  A June VA examination showed a tender high lumbar and low thoracic spine to palpation.  There was no sciatic notch tenderness.  X-rays showed a normal lumber spine.  The vertebral bodies, disc spaces, and sacroiliac joints were all normal.  

In a June 1987 VA appointment, the Veteran denied having pain that radiated into either leg.  

In an August 1988 VA examination, the Veteran was found to have early osteoarthritis of the thoracolumbar spine; however, the examination report is silent for mention of sciatica or radiculopathy, and x-rays showed mild compression of the thoracic spine and a normal lumbar spine.  There was no change in the lumbar spine since June 1986.  

In an April 1993 VA examination of the spine, the Veteran reported that his back pain radiated from the low back up into the lower ribs, but he did not report pain radiating into either leg.  Upon examination, a straight-leg raising test was positive but there was no sciatic notch tenderness and a neurological examination was negative.  

A June 1995 treatment record for chronic low back pain is again silent for mention of sciatica or radiculopathy, and a July 1995 VA neurology consultation record indicates that the back pain was "not into legs."

In October 1995, the Veteran had a VA examination of the lumbar spine.  He did not report radiating pain into his right (or left) leg, and a straight leg test was negative.  The examiner did not detect signs of root radiculopathy on examination, but an EMG nerve conduction velocity test completed a few days later on October 27, 1995, showed likely lumbosacral radiculopathy in the L5 distribution.  Findings were mild.  

In the November 2016 Board hearing, the Veteran testified that originally he just had problems with his lower spine, but that he started having problems with the right leg.  He indicated that he stopped working in 1995 because he could not keep his foot on the gas or brake pedals.

In sum, the Board finds that the October 27, 1995, EMG study is the earliest evidence of radiculopathy of the right lower extremity.  As such, October 27, 1995, is the date that entitlement arose.  Prior to October 27, 1995, the Veteran had no diagnosis or symptoms of radiculopathy of the right lower extremity to warrant service connection.  

As discussed above, the effective date for the award of service connection is the date of receipt of the claim or the date the entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2).  The Veteran's claim for an increased rating was filed in September 1994.  Thus, the later date in this case is the date that entitlement arose, which was October 27, 1995.  

Accordingly, under the applicable regulations, October 27, 1995, the date that radiculopathy of right leg was diagnosed, is the earliest assignable date for the award of service connection for sciatic radiculopathy of the right lower extremity.  38 U.S.C.A. § 5110; 38 C.F.R. §  3.400.  The preponderance of the evidence is against the assignment of an effective date prior to October 27, 1995, for the award of service connection for sciatic radiculopathy of the right lower extremity.  


ORDER

An effective date of October 27, 1995, but no earlier, for the award of service connection for sciatic radiculopathy of the right lower extremity is granted.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


